Title: From George Washington to John Hancock, 19 November 1775
From: Washington, George
To: Hancock, John

 

Sir
Cambridge 19th November 1775

I received your favors of the 7th & 10th instant with the Resolves of the Honble Congress, to which I will pay all due attention—As Soon as two Capable persons Can be found, I will dispatch them to Nova Scotia, on the Service resolved on in Congress—the Resolve to raise two Battallions of marines will (if practicable in this Army) entirely derange what has been done; it is therein mentiond One Colonel for the two Battallions, of Course a Colonel must be dismissed—one of the many difficultys which attended the new arrangement, was, in reconcileing the different interests & judgeing of the merits, of the different Colonels, in the dismission of this one, the Same difficultys will Occur—the Officers and men must be acquainted with maritime affairs—to Comply with which they must be picked out of the whole Army, one from this Corps, one from another, So as to break thro’ the whole System which has Cost us So much time anxiety and pains to bring into any tollerable form—notwithstanding any difficultys which will arise, you may be assured Sir that I will use every endeavour to Comply with their Resolve.
I beg Leave to Submit it to the Consideration of Congress, if these two Battallions Can be formed out of this Army—whether this is a time to weaken our Lines, by employing any of the forces appointed to defend them, on any other Service? The Gentlemen who were here from the Congress Know their vast extent, they must Know that we Shall have Occasion for our whole force for that purpose, more So now than at any past time, as we may expect the enemy will take the advantage of the first hard weather, and Attempt to make an impression Somewhere, that this is their intention, we have many reasons to Suspect.
we have had in the Last week, Six desertors & took two Stragleing Prisoners, they all agree that two Companys with a train of Artillery & one of the Regiments from Irland were arrived at Boston, that fresh amunition and flints have been Served out, that the Grenadiers & Light Infantry, had Orders to hold themselves in readiness, at a Moments warning.

As there is every appearance that this Contest will not be Soon decided, and of course that there must be an augmentation of the Continental Army, woud it not be eligible to raise two Battallions of Marines, in New york & Philadelphia where there must be numbers of Sailors now unemployed? this however is matter of oppinion which I mention with all due defference to the Superior judgement of the Congress.
Inclosed you have Coppys of two Letters, one from Colonel Arnold, the other from Colonel Enos, I can form no judgement on the Laters Conduct untill I see him—notwithstanding the great defection, I do not despair of Col. Arnolds Success, he will have in all probability, many more difficultys to encounter, than if he had been a fortnight Sooner, as it is Likely that Governor Carlton will with what forces he Can Collect after the Surrender of the rest of Canada, throw himself into Quebec, & there make his Last effort—there is no Late account from Captain’s Broughton & Sillman sent to the R: St Lawe the other Cruizers have been chiefly Confined to Harbour, by the badness of the weather the same reason has Caused great delay in building of our barracks, which with a most mortifying Scarcity of fire wood, discourages the men from enlisting the Last I am much affraid is an insuperable obstacle I have applyed to the Honble house of representatives of this Province, who were pleasd to appoint a Committee to negotiate this business, & notwithstanding all the pains they have, & are takeing, they find it impossible to supply our necessitys, the want of a Sufficient number of Teams I understand to be the chief impediment.
I got returns this day from elleven Colonels of the numbers enlisted in their Regiments, the whole amount is nine hundred & Sixty Six men, there must be Some other Stimulus besides, Love for their Country, to make men fond of the Service, it woud be a great encouragement and no additional expence to the Continent, were they to receive pay for the months of October & November allso a months pay advance, the present State of the military Chest will not admit of this, the Sooner it is enabled to do So, the better.
The Commissary General is daily expected in Camp, I cannot Send you the estimate of the Clerks in his department until he arrives.

I Sincerely Congratulate you upon the Success of your Arms, in the Surrender of St Johns, which I hope is a happy presage of the Reduction of the rest of Canada, I have the honour to be Sir Your most Obedt H. Sert

Go: Washington

